Exhibit 10.3

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
made and entered into as of October 15, 2013 by and among QTS Realty Trust,
Inc., a Maryland corporation (the “Company”), QualityTech GP, LLC, a Delaware
limited liability company ( “Quality GP”), and GA QTS Interholdco, LLC, a
Delaware limited liability company (the “Holder”).

WHEREAS, Quality GP and the Holder previously entered into that certain
Registration Rights Agreement dated October 23, 2009 (the “Original Agreement”)
in connection with the consummation of an investment by General Atlantic REIT,
Inc., a Maryland corporation and subsidiary of the Holder (“GA REIT”), in
QualityTech, LP, a Delaware limited partnership of which Quality GP formerly
served as general partner (the “Partnership”);

WHEREAS, pursuant to the Original Agreement, Quality GP granted, on behalf of
itself and the Company, to the Designated Holders (as defined herein) the
Registration Rights (as defined herein) set forth in this Agreement;

WHEREAS, the Company, Quality GP, the Partnership, GA REIT, the Holder and other
direct and indirect partners of the Partnership concurrently herewith are
engaging in various related transactions pursuant to which, among other things,
(i) Quality GP has withdrawn as general partner of the Partnership and the
Company has been admitted to the Partnership as general partner, and (ii) the
Company is effecting an initial public offering (the “IPO”) of Class A common
stock, $0.01 par value per share (the “Common Stock”); and

WHEREAS, in connection with the foregoing, the parties hereto now desire to
amend and restate the Original Agreement in its entirety by the execution of
this Agreement, which shall supersede and replace the Original Agreement, in
order to evidence the joinder of the Company as a party hereto and the grant to
the Designated Holders (as defined herein) of the Registration Rights (as
defined herein) set forth in this Agreement.

NOW, THEREFORE, the parties hereto, in consideration of the foregoing, the
mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
hereby agree as follows:

 

SECTION 1 DEFINITIONS

As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such Person. For
purposes of this definition, “control,” when used with respect to any Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.



--------------------------------------------------------------------------------

“Agreement” mean this Amended and Restated Registration Rights Agreement, as the
same may be amended, supplemented or modified in accordance with the terms
hereof.

“Black-Out Period” has the meaning set forth in Section 3.1(d).

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Overland Park, Kansas or New York City are authorized or
required by law to close.

“Closing Price” means, with respect to the Registrable Securities, as of the
date of determination, (a) if the Registrable Securities are listed on a
national securities exchange, the closing price per share of a Registrable
Security on such date quoted on Bloomberg or a similar platform or, if no such
closing price on such date is quoted on Bloomberg or a similar platform, the
average of the closing bid and asked prices on such date, as officially reported
on the principal national securities exchange on which the Registrable
Securities are then listed or admitted to trading; or (b) if the Registrable
Securities are not then listed or admitted to trading on any national securities
exchange, the last sale price or, if such last sale price is not reported, the
average of the high bid and low asked prices in the over-the-counter market, as
reported by The Nasdaq Stock Market or such other system then in use; or (c) if
on any such date the Registrable Securities are not quoted by any such
organization, the average of the closing bid and asked prices as furnished by a
professional market maker making a market in the Registrable Securities selected
by the Company; or (d) if none of (a), (b) or (c) is applicable, a market price
per share determined in good faith by the Board of Directors or, if such
determination is not satisfactory to the Designated Holders for whom such
determination is being made, by a nationally recognized investment banking firm
selected by the Company and such Designated Holder, the expenses for which shall
be borne equally by the Company and such Designated Holder. If trading is
conducted on a continuous basis on any exchange, then the closing price shall be
at 4:00 P.M. New York City time.

“Commission” means the Securities and Exchange Commission or any successor
agency then having jurisdiction to enforce the Securities Act.

“Common Shares” means the shares of the Company’s Common Stock.

“Common Stock” has the meaning set forth in the recitals to this Agreement.

“Common Share Equivalents” means any security or obligation which is by its
terms, directly or indirectly, convertible into or exchangeable or exercisable
for Common Shares, including, without limitation, the Units and any option,
warrant or other subscription or purchase right with respect to Common Shares or
any Common Share Equivalent.

“Company” has the meaning set forth in the preamble to this Agreement.

 

2



--------------------------------------------------------------------------------

“Company Underwriter” has the meaning set forth in Section 3.3(b).

“Demand Registration” has the meaning set forth in Section 3.1(a).

“Designated Holder” means the Holder, any Subsequent General Atlantic Holder and
any permitted transferee thereof to whom Registrable Securities are transferred
in accordance with Section 9.5 of this Agreement.

“Disclosure Package” means, with respect to any offering of securities, (a) the
Prospectus, (b) each Free Writing Prospectus and (c) all other information, in
each case, that is deemed, under Rule 159 under the Securities Act, to have been
conveyed to purchasers of securities at the time of sale of such securities
(including a contract of sale).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

“FINRA” means the Financial Industry Regulatory Authority.

“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 under the Securities Act.

“GA LLC” means General Atlantic LLC, a Delaware limited liability company, and
any successor to such entity.

“GA REIT” has the meaning set forth in the recitals to this Agreement.

“Holder” has the meaning set forth in the recitals to this Agreement.

“Holders’ Counsel” has the meaning set forth in Section 5.2(a).

“Incidental Registration” has the meaning set forth in Section 4.1.

“Indemnified Party” has the meaning set forth in Section 6.3.

“Indemnifying Party” has the meaning set forth in Section 6.3.

“Initiating Holders” has the meaning set forth in Section 3.1(a).

“Inspector” has the meaning set forth in Section 5.2(j).

“IPO” has the meaning set forth in the recitals to this Agreement.

“IPO Closing Date” means the date upon which the Company closes the IPO.

“Market Price” means, on any date of determination, the average of the daily
Closing Price of the Registrable Securities for the immediately preceding 30
days on which the national securities exchanges are open for trading.

 

3



--------------------------------------------------------------------------------

“New Registration Statement” has the meaning set forth in Section 3.1(a).

“Partnership Agreement” means that certain Fifth Amended and Restated Agreement
of Limited Partnership of the Partnership, dated as of the date hereof, as may
be amended from time to time.

“Person” means a natural person, partnership (whether general or limited),
trust, estate, association, corporation, limited liability company,
unincorporated organization, custodian, nominee or any other individual or
entity in its own or any representative capacity.

“Prospectus” has the meaning set forth in Section 3.1(a).

“Records” has the meaning set forth in Section 5.2(j).

“Registrable Securities” means each of the following: (a) any and all Common
Shares issued to or owned by any Designated Holder, (b) any Common Shares issued
or issuable to any of the Designated Holders with respect to the Registrable
Securities by way of share dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise and any Common Shares or voting common stock
issuable upon conversion, exercise or exchange thereof, and (c) any Common
Shares issued or issuable to any of the Designated Holders upon redemption of
Units pursuant to Section 8.6 of the Partnership Agreement.

“Registration Expenses” has the meaning set forth in Section 7.

“Registration Notice” has the meaning set forth in Section 3.1(a).

“Registration Statement” has the meaning set forth in Section 3.1(a).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Shelf Registration Statement” has the meaning set forth in Section 3.1(a).

“Subsequent General Atlantic Holder” means any Affiliate of GA LLC that, after
the date hereof, acquires any Registrable Securities.

“Suspension Event” has the meaning set forth in Section 3.2.

“Unit” means a Class A unit of limited partnership interest in the Partnership.

 

SECTION 2 REGISTRATION RIGHTS

2.1 Grant of Rights. The Company hereby agrees that each Designated Holder shall
be entitled to offer its Registrable Securities for sale pursuant to a
Registration Statement, subject to the terms and conditions set forth in
Section 3 and Section 4 hereof (the “Registration Rights”).

 

4



--------------------------------------------------------------------------------

2.2 Registrable Securities. For the purposes of this Agreement, Registrable
Securities shall cease to be Registrable Securities when (a) a Registration
Statement covering such Registrable Securities has been declared effective under
the Securities Act by the Commission and such Registrable Securities have been
disposed of pursuant to such effective Registration Statement, (b) (i) the
entire amount of the Registrable Securities owned by a Designated Holder may be
sold in a single sale, in the opinion of counsel satisfactory to the Company and
such Designated Holder, each in their reasonable judgment, without any
limitation as to volume pursuant to Rule 144 (or any successor provision then in
effect) under the Securities Act and (ii) such Designated Holder owning such
Registrable Securities owns less than 1% of the outstanding Common Shares on a
fully diluted basis, or (c) the Registrable Securities are proposed to be sold
or distributed by a Person not entitled to the Registration Rights granted by
this Agreement.

2.3 Holders of Registrable Securities. A Person is deemed to be a holder of
Registrable Securities whenever such Person owns of record Registrable
Securities, or holds an option to purchase, or a security convertible into
or exercisable or exchangeable for, Registrable Securities whether or not such
acquisition or conversion has actually been effected; provided that the
Company’s registration obligations under this Agreement shall be with respect to
the registration of Registrable Securities and not with respect to the
registration of any option to purchase, or a security convertible into
or exercisable or exchangeable for, Registrable Securities. If the Company
receives conflicting instructions, notices or elections from two or more Persons
with respect to the same Registrable Securities, the Company may act upon the
basis of the instructions, notice or election received from the registered owner
of such Registrable Securities. Registrable Securities issuable upon exercise of
an option or upon conversion of another security shall be deemed outstanding for
the purposes of this Agreement.

 

SECTION 3 DEMAND REGISTRATION RIGHTS

3.1 (a) Demand Registration. Subject to Sections 3.1(d) and 3.2 hereof, at any
time after the date that is 180 days after the IPO Closing Date, if one or more
Designated Holders (the “Initiating Holders”) desire to exercise their
Registration Rights with respect to the Registrable Securities, such Initiating
Holders may deliver to the Company a written notice (a “Registration Notice”)
informing the Company of their desire to have the Registrable Securities
registered for sale and specifying the number of Registrable Securities to be
registered by the Company (a “Demand Registration”). Upon receipt of the
Registration Notice, if the Company is not able to cause the Registrable
Securities to be included as part of an existing shelf registration statement
and related prospectus that the Company then has on file with, and which has
been declared effective by, the Commission and which remains in effect and not
subject to any stop order, injunction or other order or requirement of the
Commission (the “Shelf Registration Statement”) (in which event the Company
shall be deemed to have satisfied its registration obligation under this
Section 3.1(a) with respect to the Registrable Securities, and, for the
avoidance of doubt, such registration shall not be deemed a Demand
Registration), then the Company shall cause to be filed with the Commission as
soon as reasonably practicable after receiving the Registration Notice, but in
no event more than thirty (30) days following receipt of such notice, a new
registration statement and related prospectus (the “New Registration Statement”)
that complies as to form in all material respects with applicable Commission
rules

 

5



--------------------------------------------------------------------------------

providing for the sale by the Designated Holders of the Registrable Securities,
and agrees (subject to Section 3.2 hereof) to use reasonable best efforts to
cause the New Registration Statement and Related Prospectus to be declared and
remain effective by the Commission as soon as practicable. (As used herein,
“Registration Statement” and “Prospectus” refer to a registration statement and
related prospectus (including any preliminary prospectus) filed pursuant to the
Securities Act utilized by the Company to satisfy a Designated Holder’s
Registration Rights pursuant to this Agreement, including, but not limited to, a
Shelf Registration Statement and related prospectus (including any preliminary
prospectus) or a New Registration Statement and related prospectus (including
any preliminary prospectus), including, in each case, any documents incorporated
therein by reference).

Subject to Section 3.2 hereof, the Company agrees to use commercially reasonable
efforts to keep the Registration Statement continuously effective (including the
preparation and filing of any amendments and supplements necessary for that
purpose) until the earlier of (i) the date that is two (2) years after the date
of effectiveness of the Registration Statement, (ii) the date on which all of
the Registrable Securities registered in the Demand Registration are eligible
for sale without registration pursuant to Rule 144 (or any successor provision)
under the Securities Act without volume limitations or other restrictions on
transfer thereunder, or (iii) the date on which all of the Registrable
Securities registered in the Demand Registration are sold.

Notwithstanding the foregoing, the Company may at any time prior to receiving a
Registration Notice from a Designated Holder, but subject to the prior consent
of the Designated Holders, include all of the Designated Holders’ Registrable
Securities or any portion thereof in any Registration Statement (other than a
Registration Statement on Form S-4 or S-8 or any successor thereto), including
by virtue of adding such Registrable Securities as additional securities to an
existing Shelf Registration Statement pursuant to Rule 462(b) under the
Securities Act (in which event the Company shall be deemed to have satisfied its
registration obligation under this Section 3.1(a) with respect to the
Registrable Securities so included, so long as such registration statement
remains effective and not the subject of any stop order, injunction or other
order of the Commission); provided, that such registration shall not constitute
a Demand Registration.

(b) Offers and Sales. All offers and sales of Registrable Securities by a
Designated Holder under the Registration Statement shall be completed within the
period during which such Registration Statement remains effective and not the
subject of any stop order, injunction or other order of the Commission. Upon
notice that such Registration Statement is no longer effective no Designated
Holder shall offer or sell the Registrable Securities covered by such
Registration Statement. If directed in writing by the Company, each Designated
Holder shall return all undistributed copies of the Prospectus in the Designated
Holder’s possession upon the expiration of such period. Notwithstanding the
foregoing, a registration shall not constitute a Demand Registration

(1) until it has become effective and has been continuously effective for the
lesser of (i) the period during which all Registrable Securities registered in
the Demand Registration are sold and (ii) 120 days; and

(2) if (x) after such Demand Registration has become effective but prior to
expiration of the time period set forth in clause (1) of this paragraph (b),
such registration or the related offer, sale or distribution of Registrable
Securities thereunder is interfered with by any stop order, injunction or other
order or requirement of the Commission or other governmental agency or court for
any reason not attributable to the Initiating Holders and such interference is
not thereafter eliminated or (y) the conditions specified in the underwriting
agreement, if any, entered into in connection with such Demand Registration are
not satisfied or waived, other than by reason of a failure by the Initiating
Holder.

 

6



--------------------------------------------------------------------------------

(c) Limitations on Demand Registrations. The Designated Holders shall be
entitled collectively to four (4) Demand Registrations, and each such Demand
Registration shall be with respect to a minimum anticipated aggregate offering
price (calculated based upon the Market Price of the Registrable Securities on
the proposed date of filing of the Registration Statement with respect to such
Registrable Securities) of $5,000,000 (or, all of the Registrable Securities
held by the Designated Holders, if less than $5,000,000); provided that there
shall not be more than two (2) Demand Registrations in any twelve (12) month
period. For purposes of the preceding sentence, two or more Registration
Statements filed in response to one demand shall be counted as one Demand
Registration.

(d) Restrictions on Public Sale by Designated Holders. Each Designated Holder,
if such Designated Holder owns 5% or more of the outstanding Common Shares,
hereby agrees that it shall not, to the extent requested by the Company
Underwriter, in the case of an underwritten public offering, directly or
indirectly sell, offer to sell (including, without limitation, any short sale),
grant any option or otherwise transfer or dispose of any Registrable Securities
(other than to donees or Affiliates of a Designated Holder who agree to be
similarly bound) within seven days prior to and for up to (x) 180 days, in the
event of the IPO (or such other period as may be requested by the Company or the
Company Underwriter to accommodate regulatory restrictions on (1) the
publication or other distribution of research reports and (2) analyst
recommendations and opinions, including, but not limited to, the restrictions
contained in FINRA Rule 2711(f)(4), or any successor provisions or amendments
thereto) or (y) 90 days, in the event of any subsequent offering, following the
effective date of a registration statement of the Company filed under the
Securities Act or the date of an underwriting agreement with respect to an
underwritten public offering of the Company’s securities (the “Black-Out
Period”); provided, however, that:

(i) all executive officers and trustees of the Company then holding Common
Shares shall enter into similar agreements;

(ii) the Company shall use commercially reasonable efforts to obtain similar
agreements from each 5% or greater equity holders of the Company; and

(iii) the Designated Holders shall be allowed any concession or proportionate
release allowed to any officer, director or other 5% or greater equity holders
of the Company that entered into similar agreements.

 

7



--------------------------------------------------------------------------------

In order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the Registrable
Securities subject to this Section 3.1(d) and to impose stop transfer
instructions with respect to the Registrable Securities and such other Common
Shares of a Designated Holder (and the Common Shares or securities of every
other person subject to the foregoing restriction) until the end of such period.

3.2 Suspension of Offering. Notwithstanding Section 3.1(a) and Section 3.1(c)
hereof, if the Board of Directors, in its good faith judgment, determines that
any registration should not be made or continued because the negotiation or
consummation of a material transaction by the Company or its subsidiaries is
pending or an event has occurred, which negotiation, consummation or event would
require additional disclosure by the Company in the Registration Statement of
material information which the Company has a bona fide business purpose for
keeping confidential and the non-disclosure of which in the Registration
Statement would be expected, in the Board of Directors’ reasonable
determination, to cause the Registration Statement to fail to comply with
applicable disclosure requirements (each such circumstance a “Suspension
Event”), the Company may (x) postpone the filing of a Registration Statement,
and (y) in the case of a Registration Statement that has been filed relating to
a Demand Registration, upon the approval of a majority of the Board of
Directors, require the Designated Holders not to sell under the Registration
Statement or to suspend the effectiveness thereof; provided, however, that the
Company may not delay, suspend or withdraw the Registration Statement for more
than sixty (60) days at any one time, or more than twice in any twelve
(12) month period. Upon receipt of any written notice from the Company of the
happening of any Suspension Event during the period the Registration Statement
is effective or if as a result of a Suspension Event the Registration Statement
or related Prospectus contains any untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were made
(in the case of the Prospectus) not misleading, each Designated Holder agrees
that (i) it will immediately discontinue offers and sales of the Registrable
Securities under the Registration Statement until such Designated Holder
receives copies of a supplemental or amended Prospectus (which the Company
agrees to promptly prepare) that corrects the misstatement(s) or omission(s)
referred to above and receives notice that any post-effective amendment has
become effective or unless otherwise notified by the Company that it may resume
such offers and sales, and (ii) it will maintain the confidentiality of any
information included in the written notice delivered by the Company unless
otherwise required by law or subpoena. If so directed by the Company, each
Designated Holder will deliver to the Company all copies of the Prospectus
covering the Registrable Securities current at the time of receipt of such
notice, other than permanent file copies then in the possession of such
Designated Holder’s counsel.

3.3 (a) Underwriting Procedures. If the Initiating Holders so elect, the Company
shall use its reasonable best efforts to cause such Demand Registration to be in
the form of a firm commitment underwritten offering and the managing underwriter
or underwriters selected for such offering shall be the Company Underwriter
selected in accordance with Section 3.3(b). If the Company Underwriter advises
the Company that the aggregate amount of such Registrable Securities requested
to be included in such offering is sufficiently large to have a material adverse
effect on the success of such offering, then the Company shall include in such

 

8



--------------------------------------------------------------------------------

Demand Registration only the aggregate amount of Registrable Securities that the
Company Underwriter believes may be sold without any such material adverse
effect and shall reduce the amount of Registrable Securities to be included in
such registration pro rata based on the number of Registrable Securities owned
by each Designated Holder.

(b) Selection of Underwriters. If any Demand Registration of Registrable
Securities is in the form of an underwritten offering, the Company shall select
and obtain an investment banking firm of national reputation to act as the
managing underwriter of the offering (the “Company Underwriter”); provided,
however, that the Company Underwriter shall also be reasonably acceptable to the
Initiating Holders.

 

SECTION 4 INCIDENTAL OR “PIGGY-BACK” REGISTRATION.

4.1 Request for Incidental Registration. If at any time the Company proposes to
file a Registration Statement under the Securities Act with respect to an
offering by the Company for its own account (other than a Registration Statement
on Form S-4 or S-8 or any successor thereto) or for the account of any holder of
Common Shares (including other Designated Holders), then the Company shall give
written notice of such proposed filing to each of the Designated Holders at
least ten (10) Business Days before the anticipated filing date, and such notice
shall describe the proposed registration and distribution and offer such
Designated Holders the opportunity to register the number of Registrable
Securities as each such Designated Holder may request (an “Incidental
Registration”). The Company shall use its reasonable best efforts (within ten
(10) Business Days of the notice provided for in the preceding sentence) to
cause the managing underwriter or underwriters in the case of a proposed
underwritten offering to permit each of the Designated Holders who have
requested in writing to participate in the Incidental Registration to include
its or his Registrable Securities in such offering on the same terms and
conditions as the securities of the Company or the account of such Designated
Holders, as the case may be, included therein. In connection with any Incidental
Registration under this Section 4.1 involving an underwritten offering, the
Company shall not be required to include any Registrable Securities in such
underwritten offering unless the Designated Holders thereof accept the terms of
the underwritten offering as agreed upon between the Company and the Company
Underwriter, and then only in such quantity as the Company Underwriter believes
will not jeopardize the success of the offering by the Company. If the Company
Underwriter determines in good faith that marketing factors require a limitation
in the Incidental Registration of the number of shares to be included in such
Incidental Registration, then the Incidental Registration shall cover, first,
all of the securities to be offered for the account of the Company; and second,
the Registrable Securities to be offered for the account of the Designated
Holders pursuant to this Section 4, pro rata based on the number of Registrable
Securities owned by each such Designated Holder.

 

SECTION 5 REGISTRATION PROCEDURES.

5.1 Qualification. The Company agrees to use commercially reasonable efforts to
register or qualify the Registrable Securities by the time the applicable
Registration Statement is declared effective by the Commission under all
applicable state securities or “blue sky” laws of such jurisdictions as a
Designated Holder may reasonably request in writing, and

 

9



--------------------------------------------------------------------------------

shall use commercially reasonable efforts to keep each such registration or
qualification effective during the period such Registration Statement is
required to be kept effective pursuant to this Agreement or during the period
offers or sales are being made by the Designated Holders after delivery of a
Registration Notice to the Company, whichever is shorter, and to do any and all
other similar acts and things which may be reasonably necessary or advisable to
enable the Designated Holders to consummate the disposition of the Registrable
Securities in each such jurisdiction; provided, however, that the Company shall
not be required to (i) qualify generally to do business in any jurisdiction or
to register as a broker or dealer in such jurisdiction where it would not
otherwise be required to qualify but for this Agreement, (ii) take any action
that would cause it to become subject to any taxation in any jurisdiction where
it would not otherwise be subject to such taxation or (iii) take any action that
would subject it to the general service of process in any jurisdiction where it
is not then so subject.

5.2 Obligations of the Company. When the Company is required to effect the
registration of Registrable Securities under the Securities Act pursuant to
Section 3 or Section 4 of this Agreement, subject to Section 3.2 hereof (as
applicable), the Company shall use its commercially reasonable efforts to effect
the registration and sale of such Registrable Securities in accordance with the
intended method of distribution thereof as quickly as practicable, and in
connection with any such request, the Company shall, as expeditiously as
practicable:

(a) prepare and file with the Commission a Registration Statement on any form
for which the Company then qualifies or which counsel for the Company shall deem
appropriate and which complies as to form in all material respects with
applicable Commission rules providing for the sale by the Designated Holders of
the Registrable Securities to be filed with the Commission; provided, however,
that before filing a Registration Statement or Prospectus or any amendments or
supplements thereto, the Company shall provide counsel selected by the
Designated Holder holding a majority of the Registrable Securities being
registered in such registration (“Holders’ Counsel”) and any other Inspector
with an adequate and appropriate opportunity to review and comment on such
Registration Statement and each Prospectus included therein (and each amendment
or supplement thereto) and each Free Writing Prospectus to be filed with the
Commission, to the extent such documents are under the Company’s control;

(b) prepare and file with the Commission such amendments and supplements as to
the Registration Statement and the Prospectus used in connection therewith as
may be necessary (i) to keep such Registration Statement effective and (ii) to
comply with the provisions of the Securities Act with respect to the disposition
of the Registrable Securities covered by such Registration Statement, in each
case for such time as is contemplated in Section 3.1 or Section 4.1 of this
Agreement;

(c) furnish, without charge, to each Designated Holder selling Registrable
Securities, prior to filing a Registration Statement, such number of copies of
the Registration Statement, each amendment and supplement thereto (in each case
including all exhibits, but excluding any documents to be incorporated be
reference therein that are publicly available on the Commission’s Electronic
Data Gathering, Analysis and Retrieval system (“EDGAR”)), and the Prospectus
included in such Registration Statement in

 

10



--------------------------------------------------------------------------------

conformity with the requirements of the Securities Act as the Designated Holder
may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities owned by such Designated Holder;

(d) promptly notify the Designated Holders: (i) when the Registration Statement,
any pre-effective amendment, the Prospectus or any prospectus supplement related
thereto or post-effective amendment to the Registration Statement has been
filed, and, with respect to the Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the initiation or threat of any proceedings for that purpose, and
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction or the initiation of any
proceeding for such purpose;

(e) promptly use commercially reasonable efforts to prevent the issuance of any
order suspending the effectiveness of a Registration Statement, and, if any such
order suspending the effectiveness of a Registration Statement is issued, shall
promptly use commercially reasonable efforts to obtain the withdrawal of such
order at the earliest possible moment;

(f) following receipt of a Registration Notice and thereafter until the sooner
of completion, abandonment or termination of the offering or sale contemplated
thereby and the expiration of the period during which the Company is required to
maintain the effectiveness of the related Registration Statement as set forth in
Section 3 or Section 4, as the case may be, promptly notify the Designated
Holders: (i) of the existence of any fact of which the Company is aware or the
happening of any event which has resulted in (A) the Registration Statement, as
then in effect, containing an untrue statement of a material fact or omitting to
state a material fact required to be stated therein or necessary to make any
statements therein not misleading or (B) the Prospectus included in such
Registration Statement containing an untrue statement of a material fact or
omitting to state a material fact required to be stated therein or necessary to
make any statements therein, in the light of the circumstances under which they
were made, not misleading, and (ii) of the Company’s reasonable determination
that a post-effective amendment to the Registration Statement would be
appropriate or that there exist circumstances not yet disclosed to the public
which make further sales under such Registration Statement inadvisable pending
such disclosure and post-effective amendment; and, if the notification relates
to any event described in either of the clauses (i) or (ii) of this
Section 5.2(f), at the request of a Designated Holder, the Company shall
promptly prepare and, to the extent the exemption from the prospectus delivery
requirements in Rule 172 under the Securities Act is not available, furnish to
the Designated Holder a reasonable number of copies of a supplement or
post-effective amendment to such Registration Statement or related Prospectus or
file any other required document so that (1) such Registration Statement shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading and (2) as thereafter delivered to the purchasers of the
Registrable Securities being sold thereunder, such Prospectus shall not include
an

 

11



--------------------------------------------------------------------------------

untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading;

(g) use reasonable best efforts to cause all such Registrable Securities to be
listed on the national securities exchange on which the Common Shares are then
listed, if the listing of Registrable Securities is then permitted under the
rules of such national securities exchange; provided, that, all applicable
listing requirements are satisfied;

(h) if requested by a Designated Holder, incorporate in a prospectus supplement
or post-effective amendment such information concerning such Designated Holder
or the intended method of distribution as such Designated Holder reasonably
requests to be included therein and is reasonably necessary to permit the sale
of the Registrable Securities pursuant to the Registration Statement, including,
without limitation, information with respect to the number of Registrable
Securities being sold, the purchase price being paid therefor and any other
material terms of the offering of the Registrable Securities to be sold in such
offering; provided, however, that the Company shall not be obligated to include
in any such prospectus supplement or post-effective amendment any requested
information that is not required by the rules of the Commission and is
unreasonable in scope compared with the Company’s most recent prospectus or
prospectus supplement used in connection with a primary or secondary offering of
equity securities by the Company;

(i) if such sale is pursuant to an underwritten offering, enter into and perform
customary agreements (including an underwriting agreement in customary form with
the Company Underwriter, if any, selected as provided in Section 3) and take
such other actions as are prudent and reasonably required in order to expedite
or facilitate the disposition of such Registrable Securities, including causing
its officers to participate in “road shows” and other information meetings
organized by the Company Underwriter;

(j) if such sale is pursuant to an underwritten offering, make available at
reasonable times for inspection by any seller of Registrable Securities, any
managing underwriter participating in any disposition of such Registrable
Securities pursuant to a Registration Statement, Holders’ Counsel and any
attorney, accountant or other agent retained by any such seller or any managing
underwriter (each, an “Inspector” and collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s and its subsidiaries’ officers,
directors and employees, and the independent public accountants of the Company,
to supply all information reasonably requested by any such Inspector in
connection with such Registration Statement. Records that the Company
determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors (and the
Inspectors shall confirm their agreement in writing in advance to the Company if
the Company shall so request) unless (x) the disclosure of such Records is
necessary, in the Company’s judgment, to avoid or correct a misstatement or
omission in

 

12



--------------------------------------------------------------------------------

the Registration Statement, (y) the release of such Records is ordered pursuant
to a subpoena or other order from a court of competent jurisdiction after
exhaustion of all appeals therefrom or (z) the information in such Records was
known to the Inspectors on a non-confidential basis prior to its disclosure by
the Company or has been made generally available to the public. Each seller of
Registrable Securities agrees that it shall, upon learning that disclosure of
such Records is sought in a court of competent jurisdiction, give notice to the
Company and allow the Company, at the Company’s expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential;

(k) if such sale is pursuant to an underwritten offering, obtain “comfort”
letters dated the effective date of the Registration Statement and the date of
the closing under the underwriting agreement from the Company’s independent
public accountants in customary form and covering such matters of the type
customarily covered by “comfort” letters as the managing underwriter reasonably
requests;

(l) if such sale is pursuant to an underwritten offering, furnish, at the
request of any seller of Registrable Securities on the date such securities are
delivered to the underwriters for sale pursuant to such registration, an
opinion, dated such date, of counsel representing the Company for the purposes
of such registration, addressed to the underwriters, if any, and to the seller
making such request, covering such legal matters with respect to the
registration in respect of which such opinion is being given as the underwriters
may reasonably request and are customarily included in such opinions;

(m) comply with all applicable rules and regulations of the Commission, and make
available to its security holders, as soon as reasonably practicable but no
later than 15 months after the effective date of the Registration Statement, an
earnings statement covering a period of 12 months beginning after the effective
date of the Registration Statement, in a manner which satisfies the provisions
of Section 11(a) of the Securities Act and Rule 158 thereunder;

(n) keep Holders’ Counsel reasonably advised as to the initiation and progress
of any registration under Section 3 or Section 4 hereunder;

(o) cooperate with each seller of Registrable Securities and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA; and

(p) take all other steps reasonably necessary to effect the registration of the
Registrable Securities contemplated hereby.

5.3 Obligations of Designated Holders. In connection with any Registration
Statement utilized by the Company to satisfy the Registration Rights pursuant to
Section 3 or Section 4, each Designated Holder selling Registrable Securities
agrees to cooperate with the Company in connection with the preparation of the
Registration Statement, and each Designated Holder selling Registrable
Securities agrees that it will (i) respond within ten (10) Business Days to any
reasonable written request by the Company to provide or verify information
regarding

 

13



--------------------------------------------------------------------------------

such Designated Holder or such Designated Holder’s Registrable Securities
(including the proposed manner of sale) that may be required to be included in
such Registration Statement and related Prospectus pursuant to the rules and
regulations of the Commission, and (ii) provide in a timely manner information
regarding the proposed distribution by such Designated Holder of the Registrable
Securities and such other information as may be requested by the Company from
time to time in connection with the preparation of and for inclusion in the
Registration Statement and related Prospectus.

 

SECTION 6 INDEMNIFICATION; CONTRIBUTION

6.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Designated Holder and each person, if any, who controls a
Designated Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, and any of their Affiliates (and any officer,
director, general partner or trustee thereof), partners, members, officers,
directors, employees or representatives, as follows:

(a) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred, arising out of or based upon (a) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, Disclosure Package, Prospectus, Free Writing Prospectus or in any
amendment or supplement thereto; and (b) the omission or alleged omission to
state, in any Registration Statement, Disclosure Package, Prospectus, Free
Writing Prospectus or in any amendment or supplement thereto, any material fact
required to be stated therein or necessary to make the statements therein not
misleading under the circumstances such statements were made;

(b) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, if such settlement is effected with the written consent of the
Company; and

(c) against any and all expense whatsoever, as incurred (including reasonable
fees and disbursements of counsel), reasonably incurred in investigating,
preparing or defending against any litigation, or investigation or proceeding by
any governmental agency or body, commenced or threatened, in each case whether
or not a party, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under subparagraph (a) or (b) above;

provided, however, that the indemnity provided pursuant to this Section 6.1 does
not apply to any Designated Holder with respect to any loss, liability, claim,
damage, judgment or expense to the extent arising out of (A) any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by such
Designated Holder expressly for use in the Registration Statement, Disclosure
Package, Prospectus, Free Writing Prospectus or in any amendment or supplement
thereto or

 

14



--------------------------------------------------------------------------------

(B) such Designated Holder’s failure to deliver an amended or supplemental
prospectus furnished to such Designated Holder by the Company, if such loss,
liability, claim, damage, judgment or expense would not have arisen had such
delivery occurred. The Company shall also provide customary indemnities to any
underwriters of the Registrable Securities, their officers, directors and
employees and each Person who controls such underwriters (within the meaning of
Section 15 of the Securities Act).

6.2 Indemnification by Designated Holder. Each Designated Holder (and each
permitted assignee thereof, on a several basis) severally and not jointly agrees
to indemnify and hold harmless the Company, and each of its directors or
trustees, as applicable, and officers (including each director or trustee, as
applicable, and officer of the Company who signed a Registration Statement), any
underwriter retained by the Company, and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, as follows:

(a) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred, arising out of or based upon (a) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, Disclosure Package, Prospectus, Free Writing Prospectus or in any
amendment or supplement thereto; and (b) the omission or alleged omission to
state, in any Registration Statement, Disclosure Package, Prospectus, Free
Writing Prospectus or in any amendment or supplement thereto, any material fact
required to be stated therein or necessary to make the statements therein not
misleading under the circumstances such statements were made;

(b) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, if such settlement is effected with the written consent of such
Designated Holder; and

(c) against any and all expense whatsoever, as incurred (including reasonable
fees and disbursements of counsel), reasonably incurred in investigating,
preparing or defending against any litigation, or investigation or proceeding by
any governmental agency or body, commenced or threatened, in each case whether
or not a party, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under subparagraph (a) or (b) above;

provided, however, that the indemnity provided pursuant to this Section 6.2
shall only apply with respect to any loss, liability, claim, damage, judgment or
expense to the extent arising out of (A) any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the Company by such Designated Holder
expressly for use in the Registration Statement, Disclosure Package, Prospectus,
Free Writing Prospectus or in any amendment or supplement thereto or (B) such
Designated Holder’s failure to deliver an amended or supplemental prospectus
furnished to such Designated Holder by the

 

15



--------------------------------------------------------------------------------

Company, if such loss, liability, claim, damage or expense would not have arisen
had such delivery occurred. Notwithstanding the provisions of this Section 6.2,
such Designated Holder and any permitted assignee shall not be required to
indemnify any Person pursuant to this Section 6.2 in excess of the amount of the
net proceeds (after deducting the underwriters’ discounts and commissions) to
such Designated Holder or such permitted assignee, as the case may be, from
sales of the Registrable Securities of such Designated Holder under the
Registration Statement that is the subject of the indemnification claim.

6.3 Conduct of Indemnification Proceedings. An indemnified party hereunder (the
“Indemnified Party”) shall give reasonably prompt notice to the indemnifying
party (the “Indemnifying Party”) of any action or proceeding commenced against
it in respect of which indemnity may be sought hereunder, but failure to so
notify the Indemnifying Party (i) shall not relieve it from any liability which
it may have under the indemnity agreement provided in Section 6.1 or 6.2 above,
unless and only to the extent the lack of notice by the Indemnified Party
results in the forfeiture by the Indemnifying Party of substantial rights and
defenses, and (ii) shall not, in any event, relieve the Indemnifying Party from
any obligations to any Indemnified Party other than the indemnification
obligation provided under Section 6.1 or 6.2 above. If the Indemnifying Party so
elects within a reasonable time after receipt of such notice, the Indemnifying
Party may assume the defense of such action or proceeding at such Indemnifying
Party’s own expense with counsel chosen by the Indemnifying Party and approved
by the Indemnified Party, which approval shall not be unreasonably withheld;
provided, however, that the Indemnifying Party will not settle, compromise or
consent to the entry of any judgment with respect to any such action or
proceeding without the written consent of the Indemnified Party unless such
settlement, compromise or consent secures the unconditional release of the
Indemnified Party. The Indemnified Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expense of such counsel shall be paid by the Indemnified Party unless
(i) the Indemnifying Party agrees to pay the same, (ii) the Indemnifying Party
fails to assume the defense of such action with counsel approved by the
Indemnified Party or (iii) the named parties to any such action (including any
impleaded parties) include both the Indemnifying Party and the Indemnified Party
and such parties have been advised by such counsel that either
(x) representation of such Indemnified Party and the Indemnifying Party by the
same counsel would be inappropriate under applicable standards of professional
conduct or (y) there may be one or more legal defenses available to the
Indemnified Party which are different from or additional to those available to
the Indemnifying Party. In any of such cases, the Indemnifying Party shall not
be entitled to assume such defense and the Indemnified Party shall be entitled
to separate counsel at the Indemnifying Party’s expense. If the Indemnifying
Party is not entitled to assume the defense of such action or proceeding as a
result of clause (iii) above, the Indemnifying Party’s counsel shall be entitled
to conduct the Indemnifying Party’s defense and counsel for the Indemnified
Party shall be entitled to conduct the defense of the Indemnified Party, it
being understood that both such counsel will cooperate with each other to
conduct the defense of such action or proceeding as efficiently as possible. If
the Indemnifying Party is not so entitled to assume the defense of such action
or does not assume such defense, after having received the notice referred to in
the first sentence of this paragraph, the Indemnifying Party will pay the
reasonable fees and expenses of counsel for the Indemnified Party. In such
event, however, the Indemnifying Party will not be liable for any settlement

 

16



--------------------------------------------------------------------------------

effected without the written consent of the Indemnifying Party. If an
Indemnifying Party is entitled to assume, and assumes, the defense of such
action or proceeding in accordance with this paragraph, the Indemnifying Party
shall not be liable for any fees and expenses of counsel for the Indemnified
Party incurred thereafter in connection with such action or proceeding.

6.4 Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in Sections 6.1 and
6.2 above is for any reason held to be unenforceable by the Indemnified Party
although applicable in accordance with its terms, the Indemnified Party and the
Indemnifying Party shall contribute to the aggregate losses, liabilities,
claims, damages and expenses of the nature contemplated by such indemnity
agreement incurred by the Indemnified Party and the Indemnifying Party, in such
proportion as is appropriate to reflect the relative fault of the Indemnified
Party on the one hand and the Indemnifying Party on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities, or expenses. The relative fault of the
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether the action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
the Indemnifying Party or the Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action.

The parties hereto agree that it would not be just or equitable if contribution
pursuant to this Section 6.4 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4, a Designated Holder shall
not be required to contribute any amount in excess of the amount of the net
proceeds (after deducting the underwriters’ discounts and commissions) to such
Designated Holder from sales of the Registrable Securities of such Designated
Holder under the Registration Statement that is the subject of the
indemnification claim.

Notwithstanding the foregoing, no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 6.4, each person, if any, who
controls a Designated Holder within the meaning of Section 15 of the Securities
Act shall have the same rights to contribution as such Designated Holder, and
each director of the Company, each officer of the Company who signed a
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act shall have the same rights to
contribution as the Company.

 

SECTION 7 EXPENSES

The Company shall pay all expenses incident to the performance by the Company of
its registration obligations under Section 3 and Section 4 above, including
(i) Commission, stock exchange and FINRA registration and filing fees, (ii) all
fees and expenses incurred in complying with securities or “blue sky” laws
(including reasonable fees, charges and disbursements of counsel to any
underwriter incurred in connection with “blue sky”

 

17



--------------------------------------------------------------------------------

qualifications of the Registrable Securities as may be set forth in any
underwriting agreement), (iii) all printing, messenger and delivery expenses,
(iv) the fees, charges and expenses of counsel to the Company and of its
independent public accountants and any other accounting fees, charges and
expenses incurred by the Company (including, without limitation, any expenses
arising from any “comfort” letters or any special audits incident to or required
by any registration or qualification) and all reasonable legal fees, charges and
expenses incurred, in the case of a Demand Registration, by the Initiating
Holders, and (v) any liability insurance or other premiums for insurance
obtained in connection with any Demand Registration, Incidental Registration or
Shelf Registration pursuant to the terms of this Agreement, regardless of
whether such Registration Statement is declared effective. All of the expenses
described in the preceding sentence of this Section 7 are referred to herein as
“Registration Expenses.” Subject to clause (iv) above, each Designated Holder
shall be responsible for the payment of any brokerage and sales commissions,
fees and disbursements of such Designated Holder’s counsel, accountants and
other advisors, and any transfer taxes relating to the sale or disposition of
the Registrable Securities by such Designated Holder pursuant to this Agreement.

 

SECTION 8 RULE 144 COMPLIANCE

The Company covenants that it will use its best efforts to timely file the
reports required to be filed by the Company under the Securities Act and the
Exchange Act and take such further action as each Designated Holder may
reasonably request (including providing any information necessary to comply with
Rule 144 under the Securities Act), so as to enable the Designated Holders to
sell the Registrable Securities pursuant to (i) Rule 144 under the Securities
Act, or Regulation S under the Securities Act or (ii) any similar rules or
regulations hereinafter adopted by the Commission. In connection with any sale,
transfer or other disposition by a Designated Holder of any Registrable
Securities pursuant to Rule 144 under the Securities Act, the Company shall
cooperate with such Designated Holder to facilitate the timely preparation and
delivery of certificates representing the Registrable Securities to be sold and
not bearing any Securities Act legend, and enable certificates for such
Registrable Securities to be for such number of shares and registered in such
names as Holder may reasonably request at least five (5) Business Days prior to
any sale of Registrable Securities hereunder.

 

SECTION 9 MISCELLANEOUS

9.1 Recapitalizations, Exchanges, etc. The provisions of this Agreement shall
apply to the full extent set forth herein with respect to (i) the Common Shares,
(ii) any and all shares of voting common stock of the Company into which the
Common Shares are converted, exchanged or substituted in any recapitalization or
other capital reorganization by the Company and (iii) any and all equity
securities of the Company or any successor or assign of the Company (whether by
merger, consolidation, sale of assets or otherwise) which may be issued in
respect of, in conversion of, in exchange for or in substitution of, the Common
Shares and shall be appropriately adjusted for any stock dividends, splits,
reverse splits, combinations, recapitalizations and the like occurring after the
date hereof. The Company shall cause any successor or assign (whether by merger,
consolidation, sale of assets or otherwise) to enter into a new registration
rights agreement with the Designated Holders on terms substantially the same as
this Agreement as a condition of any such transaction.

 

18



--------------------------------------------------------------------------------

9.2 No Inconsistent Agreements. The Company represents and warrants that it has
not granted to any Person the right to request or require the Company to
register any securities issued by the Company, other than the rights granted to
the Designated Holders herein, registration rights granted to Chad L. Williams
and entities through which Chad L. Williams holds Common Shares and registration
rights granted to the limited partners of the Partnership, in form and substance
identical to the rights granted herein. The Company shall not enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Designated Holders in this Agreement or grant any additional
registration rights to any Person or with respect to any securities which are
not Registrable Securities which are prior in right to or inconsistent with the
rights granted in this Agreement.

9.3 Integration; Amendment. This Agreement constitutes the entire agreement
among the parties hereto with respect to the matters set forth herein and
supersedes and renders of no force and effect all prior oral or written
agreements, commitments and understandings among the parties with respect to the
matters set forth herein. Except as otherwise expressly provided in this
Agreement, no amendment, modification or discharge of this Agreement shall be
valid or binding unless set forth in writing and duly executed by each of the
parties hereto. Notwithstanding the foregoing, the Company, without the consent
of any other party hereto, may amend this Agreement to add any Subsequent
General Atlantic Holder as a party to this Agreement as a Designated Holder.

9.4 Waivers. No waiver by a party hereto shall be effective unless made in a
written instrument duly executed by the party against whom such waiver is sought
to be enforced, and only to the extent set forth in such instrument. Neither the
waiver by any of the parties hereto of a breach or a default under any of the
provisions of this Agreement, nor the failure of any of the parties, on one or
more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any such provisions, rights or privileges hereunder.

9.5 Assignment; Successors and Assigns. This Agreement and the rights granted
hereunder may not be assigned by any Designated Holder (except to another
Designated Holder) without the written consent of the Company; provided,
however, that a Designated Holder may assign its rights and obligations
hereunder, without such consent, (i) to an Affiliate of such Designated Holder
or to any permitted transferee of such Designated Holder pursuant to the
Partnership Agreement, and (ii) with respect to Incidental Registration rights,
to any transferee of Registrable Securities or Units, if such transferee agrees
in writing to be bound by all of the provisions hereof and the Designated Holder
provides written notice of the assignment to the Company not more than ten
(10) days after such assignment. This Agreement shall inure to the benefit of
and be binding upon all of the parties hereto and their respective heirs,
executors, personal and legal representatives, successors and permitted assigns,
including, without limitation, any successor of the Company by merger,
acquisition, reorganization, recapitalization or otherwise.

 

19



--------------------------------------------------------------------------------

9.6 Notices. All notices called for under this Agreement shall be in writing and
shall be deemed duly given (a) on the date of delivery if delivered personally,
(b) on the first Business Day following the date of dispatch if delivered by a
nationally recognized next-day courier service, (c) on the fifth Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid, or (d) if sent by facsimile
transmission during business hours on a Business Day, when transmitted and
receipt is confirmed, or otherwise on the following Business Day. All notices
hereunder shall be delivered to the parties at the addresses set forth opposite
their signatures below, or to any other address or addressee as any party
entitled to receive notice under this Agreement shall designate, from time to
time, to others in the manner provided in this Section 9.6 for the service of
notices; provided, however, that notices of a change of address shall be
effective only upon receipt thereof.

9.7 Specific Performance. The parties hereto acknowledge that the obligations
undertaken by them hereunder are unique and that there would be no adequate
remedy at law if any party fails to perform any of its obligations hereunder,
and accordingly agree that each party, in addition to any other remedy to which
it may be entitled at law or in equity, shall be entitled to (i) compel specific
performance of the obligations, covenants and agreements of any other party
under this Agreement in accordance with the terms and conditions of this
Agreement and (ii) obtain preliminary injunctive relief to secure specific
performance and to prevent a breach or contemplated breach of this Agreement in
any court of the United States or any State thereof having jurisdiction.

9.8 Governing Law; Consent to Jurisdiction. (a) This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Delaware (excluding the conflict of law provisions thereof). Each party
irrevocably submits to the exclusive jurisdiction of the Federal and State
courts of the State of Delaware, and any appellate court from any thereof, in
any suit, action or other proceeding arising out of or relating to this
Agreement or any transaction contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each party irrevocably and unconditionally
agrees that all claims in respect of any such suit, action or other proceeding
may be heard and determined in such Delaware State court or, to the extent
permitted by applicable law, in such Federal court. The parties agree that a
final judgment in any such suit, action or other proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable law.

(b) Each party irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection which it may now or hereafter have to
the laying of venue of any suit, action or other proceeding arising out of or
relating to this Agreement or any transaction contemplated hereby or thereby in
any court referred to in the first sentence of paragraph (a) of this
Section 9.8. Each party irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of any suit, action or other proceeding arising out of or relating
to this Agreement or any transaction contemplated hereby or thereby in any court
referred to in the first sentence of paragraph (a) of this Section 9.8.

 

20



--------------------------------------------------------------------------------

(c) Each party consents, to the fullest extent permitted by applicable law, to
service of any process, summons, notice or document in the manner provided for
notices in Section 9.6. Nothing in this Agreement will affect the right of any
party to serve process in any other manner permitted by applicable Law.

9.9 Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable Law, any right it may have to a trial by jury in respect
to any litigation, directly or indirectly, arising out of or relating to this
Agreement or any transaction contemplated hereby or thereby. Each party
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this Section 9.9.

9.10 Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

9.11 Pronouns. All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine, neuter, singular or plural, as the identity of the
person or entity may require.

9.12 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same agreement. This Agreement may be executed by
facsimile signatures

9.13 Severability. If fulfillment of any provision of this Agreement, at the
time such fulfillment shall be due, shall transcend the limit of validity
prescribed by law, then the obligation to be fulfilled shall be reduced to the
limit of such validity; and if any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby.

9.14 No Third Party Beneficiaries. It is the explicit intention of the parties
hereto that no person or entity other than the parties hereto is or shall be
entitled to bring any action to enforce any provision of this Agreement against
any of the parties hereto, and the covenants, undertakings and agreements set
forth in this Agreement shall be solely for the benefit of, and shall be
enforceable only by, the parties hereto or their respective successors, heirs,
executors, administrators, legal representatives and permitted assigns.

Signatures on following page

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed on its behalf as of the date first herein above set forth.

 

*   Address:   *     COMPANY: *   12851 Foster Street, Suite 205   *     QTS
REALTY TRUST, INC.   Overland Park, Kansas 66213         Attn: Shirley E. Goza,
General Counsel   *       Facsimile: (913) 814-7766   *   By:  

/s/ Shirley E. Goza

        Name:  Shirley E. Goza         Title:    Secretary and General Counsel *
    *     QUALITY GP: *   c/o QTS Realty Trust, Inc.   *     QUALITYTECH GP, LLC
  12851 Foster Street, Suite 205         Overland Park, Kansas 66213   *      
Attn: Shirley E. Goza, General Counsel   *   By:  

/s/ Shirley E. Goza

  Facsimile: (913) 814-7766   *     Name:  Shirley E. Goza        
Title:    Secretary and General Counsel *     *     *   Address:   *     HOLDER:
*   c/o General Atlantic Service Company, LLC   *     GA QTS INTERHOLDCO, LLC  
55 East 52nd Street, 32nd Floor         New York, NY 10055   *       Telecopy:
(212) 759-5708   *   By:  

/s/ Thomas J. Murphy

  Attention: David A. Rosenstein, Esq.   *     Name:  Thomas J. Murphy   Email:
drosenstein@generalatlantic.com       Title:    Managing Director *         *  
  *    

[Signature Page to Registration Rights Agreement]